DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed May 17, 2021. Claims 2-4 are canceled.  Claims 1 and 5-13 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 

This argument is found not persuasive since it is not agreed that example 5 and 22 are comparable except for the ratio of xanthan gum and locust bean gum used.  First, the active agent in example 5 is chlorpheniramine maleate and the active agent in example 22 is propranolol.  Second, the diluent in example 5 is dextrose whereas the diluent in example 22 is the same as in examples 1 and 2 which is sucrose.  It is clear from the teachings of Baichwal that the active ingredient and the type of diluent can alter the disaggregation time of the tablet.  Thus no comparison can be made between examples 5 and 22.  
Furthermore, Baichwal specifically teaches that the slow release properties of the tablets are optimized when the ratio of xanthan gum to polysaccharide material is about In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, Baichwal specifically teaches that the properties of the tablet can be enhanced or altered by modifying the ratio of the heteropolysaccharide and the polysaccharide material capable of cross-linking the heteropolysaccharide, which motivates a person of ordinary skill in the art to vary and/or optimize the ratio such that the desired properties are obtained.  Thus Applicant’s results would not be considered surprising or unexpected in view of the cited prior art teachings. It is Applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process 
Furthermore, it is noted that the claims are drawn to a ratio of about 4:1 to about 3:1 and as such are not commensurate in scope with the data presented in the instant specification.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110°C and 130°C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60°C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100°C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant further argues that the Examiner argues that Baichwal suggests that other gums would be functionally equivalent to locust bean gum but the Examiner has not pointed to any evidence showing that using Applicant’s claimed acacia gum would have been expected to improve the disaggregation time of the tablets as claimed. 
This argument is found not persuasive for reasons of record.  Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  As previously detailed, Baichwal specifically states that the present invention provides a slow release granulation for use as a directly compressible pharmaceutical excipient, comprising two essential components which are a heteropolysaccharide or a gum having similar properties and a polysaccharide material capable of cross-linking the heteropolysaccharide in the presence of water, wherein the ratio of the heteropolysaccharide to the polysaccharide material is from about 1:1 to about 4:1 (page 3 lines 62-65).  The preferred heteropolysaccharide is xanthan gum (page 4 line 42).  Although Baichwal et al. does not teach the use of acacia gum as the polysaccharide material capable of cross-linking with said xanthan gum (heteropolysaccharide), Baichwal et al. teaches that the polysaccharide materials used are capable of cross-linking the rigid helical ordered structure of the xanthan gum thereby acting synergistically to provide a higher than expected viscosity of the matrix (page 5 lines 5-8).  Although galactomannans i.e. polysaccharides which are composed 
Thus Baichwal et al. specifically teaches that certain other polysaccharide gums that act synergistically with xanthan gum to produce matrices having high gel strength and the combination of any polysaccharide gums known to produce a synergistic effect when exposed to aqueous solutions may be used and thus the use of other polysaccharide gums would be expected to have a similar expectation of success as the locust bean gum specifically taught in Baichwal et al.
Desplanques et al. demonstrates the combination of xanthan gum and acacia gum in aqueous solutions (page 409 Conclusion).  Desplanques et al. specifically teaches that viscosity enhancement was observed for xanthan gum and acacia gum mixtures compared to pure xanthan gum solutions which clearly shows that xanthan and acacia molecules do interact, thus resulting in a so-called synergistic mechanism; furthermore, viscometric results clearly indicate that the extent of interactions between 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Baichwal et al. which teaches combining xanthan gum with a polysaccharide material capable of cross-linking the rigid helical ordered structure of the xanthan gum thereby acting synergistically to provide a higher than expected viscosity of the matrix when exposed to aqueous solutions and by synergistic effect it is meant that the combination of two or more polysaccharide gums produce a higher viscosity and /or faster hydration than that which would be expected by either of the gums alone, with the teachings of Desplanques et al. which specifically teaches that viscosity enhancement is observed for xanthan gum and acacia gum mixtures compared to pure xanthan gum solutions which clearly shows that xanthan an acacia molecules do interact, thus resulting in a so-called synergistic mechanism.  Thus an ordinary skilled artisan would have been motivated to combine xanthan gum as a heteropolysaccharide and acacia gum as the polysaccharide material capable of cross-linking the heteropolysaccharide in aqueous solutions to form the free-flowing directly compressible granulation useful as a slow release pharmaceutical excipient of Baichwal et al. since acacia gum has been shown to cross-link with xanthan gum in aqueous solution and produce a synergistic effect or a higher viscosity than that which would be expected by either of the gums alone.  Please note that it is prima facie obvious to substitute one known component for another known component having similar functions and properties with a reasonable expectation of predictable results.  Thus substituting locust bean gum for acacia gum as the 
Thus the combination of Baichwal et al. and Desplanques et al. render obvious the combination consisting of xanthan gum and acacia gum to form the same co-granule as claimed consisting of xanthan gum and acacia gum in a ratio of about 1:1 to about 4:1 which overlaps with the ratio as claimed in the instant claims.  
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and reproduced below.    This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baichwal et al. EP-0360562 (provided on IDS) in view of Desplanques et al. (Food Hydrocolloids, Vol. 27, pages 401-410, 2012).
Claims 1 and 5-13 of the instant application claim a co-granule consisting of xanthan gum and acacia gum having a mean diameter of between 100 m and 300 m and a density of between 0.35 mg/ml and 0.7 mg/ml wherein at most 4 weight % of the particles of the co-granule have a mean diameter of greater than 500 m and from 65 to 90 weight % of the particles of the co-granule have a mean diameter of greater than 80 m wherein the weight ratio between xanthan gum and acacia gum varies from 4:1 to 3:1, wherein said co-granule is prepared by spraying a solution of acacia gum onto solid particles of xanthan gum in a fluidized bed by means of a gas stream, and the granules are obtained by drying; a composition comprising said co-granule and at least one active ingredient and/or at least one nutritional agent; as well a method of preparing said composition comprising at least one step of direct compression.

Baichwal et al. further teaches other polysaccharide gums which may or may not cross-link with the heteropolysaccharides including acacia gum (page 4 lines 59-63).  Baichwal et al. teaches that the slow release properties of the tablets are optimized when the ratio of xanthan gum to polysaccharide material is about 1:1 (page 5 lines 28-31).  Baichwal et al. teaches that the excipients are preferably subjected to wet granulation before the medicament is added to produce granules (page 6 lines 7-13).  The granules are mixed with the therapeutically active medicament and optional lubricant and tableted (page 6 lines 14-19).  Baichwal et al. teaches that the tablets may contain a pharmaceutical filler (diluent) material as well as a lubricant, preferably magnesium stearate in an amount of about 0.5-3% by weight of the solid dosage form (page 5 lines 56-63).
Baichwal et al. further teaches that the average particle size of the granulated excipient ranges from about 50 microns to about 400 microns and preferably from about 185 microns to 265 microns and must permit the formation of a directly compressible excipient (page 6 lines 20-28).  The desired bulk and tap densities of the granulation is normally between from about 0.3 to about 0.8 g/ml (page 6 lines 24-25).  
Baichwal et al. does not specifically exemplify a co-granule consisting of the xanthan gum (heteropolysaccharide) and the polysaccharide material capable of cross-linking with said heteropolysaccharide.  Baichwal et al. does not teach the use of acacia gum as the polysaccharide material capable of cross-linking with said xanthan gum 
Although Baichwal et al. does not specifically exemplify a co-granule consisting of the xanthan gum (heteropolysaccharide) and the polysaccharide material capable of cross-linking with said heteropolysaccharide, Baichwal describes several embodiments one of which is a slow release granulation for use as a directly compressible pharmaceutical excipient, comprising two essential components which are a heteropolysaccharide or a gum having similar properties and a polysaccharide material capable of cross-linking the heteropolysaccharide in the presence of water, wherein the ratio of the heteropolysaccharide to the polysaccharide material is from about 1:1 to about 4:1 (page 3 lines 62-65).  The preferred heteropolysaccharide is xanthan gum (page 4 line 42).  In another embodiment, the excipient may also comprise an inert pharmaceutical filler such as lactose, dextrose, sucrose, etc. (page 3 lines 45-61).  Example 1 of Baichwal describes the preparation of an excipient with the inert filler sucrose, the heteropolysaccharide, xanthan gum and the polysaccharide material, locust bean gum.  However, it is clear that the excipient may be omitted in view of the alternate embodiment as detailed on page 3 lines 62-65 of Baichwal which teaches a slow release granulation for use as a directly compressible pharmaceutical excipient, comprising two essential components which are a heteropolysaccharide or a gum having similar properties and a polysaccharide material capable of cross-linking the heteropolysaccharide in the presence of water, wherein the ratio of the heteropolysaccharide to the polysaccharide material is from about 1:1 to about 4:1.  Moreover, it is clear that the excipient of Baichwal is more than just a simple mixture of 
It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus a co-granule consisting of a heteropolysaccharide or a gum having similar properties and a polysaccharide material capable of cross-linking the heteropolysaccharide in the presence of water, wherein the ratio of the heteropolysaccharide to the polysaccharide material is from about 1:1 to about 4:1 is clearly disclosed by the teachings of Baichwal (page 3 lines 62-65).  
Although Baichwal et al. does not teach the use of acacia gum as the polysaccharide material capable of cross-linking with said xanthan gum (heteropolysaccharide), Baichwal et al. teaches that the polysaccharide materials used are capable of cross-linking the rigid helical ordered structure of the xanthan gum thereby acting synergistically to provide a higher than expected viscosity of the matrix (page 5 lines 5-8).  Although locust bean gum is preferred, Baichwal et al. also teaches that certain other polysaccharide gums are also believed to act synergistically with xanthan gum to produce matrices having high gel strength and the combination of any polysaccharide gums known to produce a synergistic effect when exposed to aqueous 
Desplanques et al. demonstrates the combination of xanthan gum and acacia gum in aqueous solutions (page 409 Conclusion).  Desplanques et al. specifically teaches that viscosity enhancement was observed for xanthan gum and acacia gum mixtures compared to pure xanthan gum solutions which clearly shows that xanthan an acacia molecules do interact, thus resulting in a so-called synergistic mechanism; furthermore, viscometric results clearly indicate that the extend of interactions between both gums is governed by their structural and chemical characteristics (page 409 conclusion).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Baichwal et al. which teaches combining xanthan gum with a polysaccharide material capable of cross-linking the rigid helical ordered structure of the xanthan gum thereby acting synergistically to provide a higher than expected viscosity of the matrix when exposed to aqueous solutions and by synergistic effect it is meant that the combination of two or more polysaccharide gums produce a higher viscosity and /or faster hydration than that which would be expected by either of the gums alone, with the teachings of Desplanques et al. which specifically teaches that viscosity enhancement is observed prima facie obvious to substitute one known component for another known component having similar functions and properties with a reasonable expectation of predictable results.  Thus substituting locust bean gum for acacia gum as the polysaccharide material capable of cross-linking xanthan gum would have been seen as selecting an obvious alternative and well within the purview of an ordinary skilled artisan practicing the invention of Baichwal et al.
With respect to the limitation of preparing the co-granule by spraying a solution of acacia gum onto solid particles of xanthan gum in a fluidized bed by means of a gas stream, and the granules are obtained by drying, please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
With respect to the currently claimed weight ratio between the xanthan gum and the acacia gum varying from 4/1 to 3/1, Baichwal et al. specifically teaches the ratio of the heteropolysaccharide (xanthan gum) to the polysaccharide material (acacia gum) is from about 1:1 to about 4:1 (page 3 lines 62-65).  Thus Applicant’s claimed range overlaps with the range taught in Baichwal et al.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art 
Furthermore, it is obvious to vary and/or optimize the ratio of the two components provided in the excipient, according to the guidance provided by Baichwal, i.e. between 1:1 and 4:1, to provide an excipient having the desired properties.  Thus one would necessarily arrive at the preferred ratio as claimed in the instant claims since the prior art renders obvious forming a co-granule consisting of the same components as claimed and also utilized for the same purpose as disclosed in the instant application, i.e. as an excipient in the preparation of tablets.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 Moreover with respect to the claimed density of the product being between 0.3 mg/ml and 0.8 mg/ml since the product as claimed is rendered obvious the properties of the product as claimed are also rendered obvious since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 m and prepared in a weight ratio within Applicant’s claimed range of 4/1 and 3/1 will necessarily have the same density as claimed in the absence of a showing to the contrary.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  In the instant case, since 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1 and 5-13 are rejected.  Claim 2-4 is canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM